DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-9 is/are cancelled previously, and claim 12 is cancelled in the current office action (see below).
Applicant’s amendments have overcome prior Claim Objections.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered. 

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 5/18/2021 have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claims - - Please amend claims 10 and 13 and cancel claim 12 as follows:

10. (Currently Amended) A numerical controller which is connected to a plurality of devices included in an industrial machine so as to be able to communicate therewith and which controls the plurality of devices, the numerical controller comprising: 
a program management memory which stores a control program that is written into the devices and is executable, and version number information of the control program while associating the version number information with the control program; 
a device management memory which stores the version number information of the control program written into each device while associating the version number information with device identification information that identifies each device; 
a hardware processor configured to execute a program and cause the numerical controller to operate as: 
a program writing unit which writes the control program stored in the program management memory into a memory of a predetermined device among the plurality of the devices; 
a data acquisition unit which acquires from each of the devices the control program and the version number information of the control program that are already stored in each of the devices; 
a storage control unit which stores the control program and the version number information of the control program acquired by the data acquisition unit in the program management memory, and stores the version number information of the control program acquired by the data acquisition unit in the device management memory while associating the version number information with the device identification information; 
a comparison unit which compares the version number information of the control program acquired by the data acquisition unit with the version number information of the control program previously stored in the program management memory; and 
a display control unit which controls a display to display the version number information of the control program acquired by the data acquisition unit along with the version number information of the control program previously stored in the program management memory based on the comparison result;
a reception unit which receives, through a user interface , a selection of the control program to be written based on the display of the display, 
wherein the program writing unit writes the control program corresponding to the selection received in the reception unit into the memory of the predetermined device.



12. (Cancelled) 



13. (Currently Amended) The numerical controller according to claim [[12]] 11, 
wherein the display control unit controls the display to further display a name of the device along with the version number information of the control program acquired by the data acquisition unit, 
the reception unit receives, through the user interface, the selection of the control program to be written and a selection of the device into which the selected control program to be written is written, and 
the program writing unit writes the control program to be written corresponding to the selection received in the reception unit into the memory, with the device received in the reception unit as the predetermined device.

Allowable Subject Matter
Claim(s) 10-11 and 13-18 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119